Eschweiler, J.
Upon the trial the plaintiff called as a witness her husband, who had owned and looked after property in that vicinity for many years and had made sales thereof and was familiar with the prices, and two witnesses who were engaged in the real-estate business and were familiar with values in that vicinity. This testimony .placed the value of the entire piece at various amounts over $3,000 and the value of the piece left not in excess of $500. Evidence was received as to the apparent impossibility of making any practical use for. building purposes of the remaining portion of the premises. She also called a Mr. Weber, who had bought from the plaintiff the adjoining piece and occupied it for dwelling purposes. He was a chemist by profession and had never been engaged in the real-estate business, but had bought and sold property in this immediate vicinity and had made inquiries as to and apparently was familiar with the market price of neighboring property. Defendant’s objection to his competency to testify as to the real-estate value was sustained, and of such ruling the plaintiff complains.
Although the question thus presented to the trial court by such objection is ordinarily one for his discretion and is seldom disturbed, yet on the other hand, on this special subject of the value of and damages to real estate, witnesses having but a general knowledge of the particular situation and surrounding conditions may nevertheless be permitted to testify. Snyder v. W. U. R. Co. 25 Wis. 60, 66; Diedrich v. N. W. U. R. Co. 47 Wis. 662, 3 N. W. 749; Moore v. C., M. & St. P. R. Co. 78 Wis. 120, 47 N. W. 273; Stolze v. Manitowoc T. Co. 100 Wis. 208, 214, 75 N. W. 987; and Pierce v. C. & M. E. R. Co. 137 Wis. 550, 556, 119 N. W. 297.
Upon the record here we think the rejected testimony of this witness might well have been received for such weight as might have been given to it by the jury. We cannot, *139however, consider the refusal .such prejudicial error as requires a reversal. The plaintiff had the testimony of three witnesses as to value and the defendant called no more than three on the same subject, and there was. no. restriction on the right that plaintiff had to call other witnesses whose qualifications to so testify would have been beyond dispute.-
The other objection raised is that the verdict fixes an unreasonably inadequate sum for damages, being substantially less than the award. The jury adopted the exact amounts as to values that were testified to by two of the defendant’s witnesses, and the testimony of the third varied but slightly. We cannot say, however, upon the record, that the jury could not properly accept the opinions of the defendant’s witnesses as placing a fair and proper valuation on the property in question. The verdict was upheld by the trial court 'i who heard the testimony. We can find no abuse in the discretion vested in him in passing upon the questions. For that reason the judgment must be affirmed.
By the Court. — Judgment affirmed.